
	
		I
		112th CONGRESS
		1st Session
		H. R. 2696
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mrs. McMorris Rodgers
			 (for herself, Mr. Van Hollen, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to
		  expand and intensify programs of the National Institutes of Health and the
		  Centers for Disease Control and Prevention with respect to translational
		  research and related activities concerning Down syndrome, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trisomy 21 Research Resource Act of
			 2011.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The father of modern genetics, Dr. Jerome
			 Lejeune, discovered the extra chromosome 21 responsible for the condition,
			 known as Down syndrome, which he called Trisomy 21 in January 1959. His
			 discovery has opened the doors of genetics to new generations of
			 researchers.
			(2)Down syndrome was
			 named after Dr. John Langdon Down, the first physician to describe the
			 syndrome.
			(3)Down syndrome is the most frequent genetic
			 cause of intellectual and developmental disabilities and associated medical
			 problems and occurs in one out of 691 live births, in all races and economic
			 groups. Intellectual disability, formerly mental retardation, is a disability
			 characterized by significant limitations both in intellectual functioning and
			 in adaptive behavior, which covers many everyday social and practical skills.
			 This disability originates before birth and lasts a lifetime.
			(4)Chromosomes are cell structures that hold
			 our genes. Genes are the instructions that cells give that determine things
			 such as eye color, blood type, and susceptibility to disease. Human cells
			 normally contain 23 pairs of chromosomes, one pair from the mother and one pair
			 from the father.
			(5)Down syndrome
			 occurs when, because of cell division error, there are 3 partial or total
			 copies of chromosome 21 rather than the normal 2. Because of the extra copy of
			 chromosome 21, people with Down syndrome are more susceptible to diseases
			 including Alzheimer’s disease, leukemia, congenital heart disease, seizures,
			 and diabetes. However, people with Down syndrome may be protected from other
			 common diseases including atherosclerosis, hypertension, and solid tumors such
			 as brain, gastrointestinal, and breast tumors. Therefore, the study of Down
			 syndrome may lead to novel treatments of common diseases that affect millions
			 of Americans. Lead researcher, Dr. Bill Mobely is quoted as saying We’re
			 not just asking what our country can do for people with Down syndrome, we’re
			 asking what studies of people can do for our country and the
			 world..
			(6)There are more
			 than 400,000 people living with Down syndrome in the United States.
			(7)Down syndrome
			 incidence increases with the age of the mother, but due to higher fertility
			 rates in younger women, the majority of children with Down syndrome are born to
			 women under 35 years of age.
			(8)Life expectancy
			 for people with Down syndrome has increased dramatically in recent decades, but
			 varies significantly across various ethnic groups. People with Down syndrome
			 attend school, work, participate in decisions that concern them, and contribute
			 to society in many meaningful ways.
			(9)The Children’s
			 Health Act of 2000 (Public Law 106–310) amended the Public Health Service Act
			 (42 U.S.C. 201 et seq.) and included a number of provisions that addressed the
			 research and surveillance needs of many disabilities such as autism, traumatic
			 brain injury, Fragile X syndrome, juvenile diabetes, asthma, epilepsy, and
			 others. However, this landmark legislation did not address the significant
			 research, surveillance, and clinical care needs of Down syndrome and thus has
			 been an impediment to progress in the Down syndrome research community over the
			 last decade. This Act attempts to incorporate Down syndrome as an area of
			 permissible research and surveillance at the National Institutes of Health and
			 the Centers for Disease Control and Prevention and will foster a better
			 understanding of Down syndrome.
			3.NIH down syndrome
			 research activitiesPart B of
			 title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by
			 adding at the end the following:
			
				409K.Down syndrome
				research activities
					(a)Expansion,
				intensification, and coordination of activities
						(1)In
				generalThe Director of NIH,
				acting through the director of the Eunice Kennedy Shriver National Institute of
				Child Health and Human Development, shall expand and intensify programs of the
				National Institutes of Health with respect to research and related activities
				concerning Down syndrome. The Director of NIH shall carry out such programs in
				coordination with a working group composed of representatives of the relevant
				institutes, centers, offices, and agencies of the National Institutes of
				Health.
						(2)NIH research
				plan on down syndromeThe
				Director of NIH shall publish a Research Plan on Down Syndrome, and update it
				every five years or as appropriate.
						(b)ActivitiesIn
				expanding and intensifying programs under subsection (a)(1):
						(1)Basic,
				translational, and clinical researchBuilding on the comprehensive research plan
				set forth by the NIH Research Plan for Down Syndrome published in October 2007,
				the Director of NIH may conduct basic, clinical, and translational research on
				Down syndrome, including research on the following:
							(A)Early detection, diagnosis, and treatment
				of Down syndrome.
							(B)The biological
				mechanisms responsible for structural and functional anomalies in cells and
				tissues affected by Down syndrome.
							(C)The biological
				mechanisms responsible for cognitive and behavioral dysfunction resulting from
				Down syndrome.
							(D)Novel biomedical
				and pharmacological interventions designed to promote or enhance cognition and
				related brain functions and activities of daily living (ADLs).
							(E)Co-occurrence of
				and treatments for associated medical and neurobehavioral disorders.
							(F)Developmental
				disorders, interventions for congenital heart disease, obstructive sleep apnea,
				coronary heart disease, obesity, and metabolism.
							(G)Contributions of
				genetic variation to clinical presentation as targets for therapy.
							(H)Identification of
				biomarkers for complex phenotypes.
							(I)Noninvasive
				imaging in support of efforts to identify other genotypes and phenotypes of
				Down syndrome.
							(J)Pharmacological
				and other therapies for common features of Down syndrome including Alzheimer’s
				disease and other Down syndrome-related disorders.
							(K)Research related
				to improving the quality of life for individuals with Down syndrome and their
				families.
							(L)Research training
				programs aimed at increasing the number of scientists who are trained to carry
				out these research directions.
							(2)Facilitation of
				research resources
							(A)Contact registry
				for Individuals with Down Syndrome
								(i)In
				generalThe Director of NIH may award a grant or contract to an
				eligible entity for the purpose of—
									(I)identifying
				individuals with Down syndrome across the Nation;
									(II)collecting the
				names and contact information of such individuals; and
									(III)maintaining such
				names and contact information in a registry.
									(ii)Consent
				requiredAs a condition on the receipt of a grant or contract
				under this subparagraph, an entity shall agree that information about any
				individual will be collected or maintained pursuant to this subparagraph only
				if the individual has consented to such collection and maintenance.
								(iii)Eligible
				entity definedIn this
				subparagraph, the term eligible entity means a consortium
				including at least one national Down syndrome patient advocacy
				organization.
								(B)Research
				Database for Down Syndrome
								(i)In
				generalThe Director of NIH
				may establish a database including the names, contact information, and each
				medical condition of individuals with Down syndrome.
								(ii)RequirementsThe
				database under clause (i) shall—
									(I)be searchable by
				category of medical condition; and
									(II)be used
				exclusively to facilitate research.
									(iii)Consent
				requiredThe Director of NIH
				may include information about an individual in the Research Database for Down
				Syndrome only with the individual’s consent.
								(C)Biobank for Down
				Syndrome
								(i)In
				generalThe Director of NIH may expand one or more tissue banks
				maintained or supported by the National Institutes of Health—
									(I)to identify any
				tissue harvested from a tissue donor with Down syndrome;
									(II)to include each
				medical condition of any such tissue donor; and
									(III)to allow
				searches specific to tissue identified under subclause (I) and by category of
				medical condition included under subclause (II).
									(ii)Consent
				requiredThe Director of NIH may collect and maintain information
				about an individual pursuant to this subparagraph only with the individual’s
				consent.
								(D)Research
				resourcesIn carrying out
				this paragraph, the Director of NIH may—
								(i)subject to the consent requirements of
				subparagraphs (A)(ii), (B)(iii), and (C)(ii), use information collected by the
				National Institutes of Health pursuant to other provisions of law or prior to
				the date of the enactment of this section;
								(ii)take into
				consideration the availability of other research resources;
								(iii)encourage the
				use of research resources for research on, and development of, therapies and
				treatments for individuals with Down syndrome; and
								(iv)encourage the
				inclusion of individuals with Down syndrome in clinical trials conducted or
				supported by the National Institutes of Health.
								(3)Down syndrome
				consortiumThe Director of
				NIH may provide for the participation of agencies of the National Institutes of
				Health in a consortium to facilitate the exchange of information and to make
				the research effort on Down syndrome more efficient and effective by ensuring
				consistent communication, minimizing duplication of effort, and integrating the
				varied perspectives of partner agencies, organizations, and individuals. Such
				consortium shall include at least one national Down syndrome patient advocacy
				organization and may be the same consortium receiving a grant or contract under
				paragraph
				(2)(A).
						.
		4.CDC down syndrome
			 surveillance and research programsPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following:
			
				317U.Down syndrome
				surveillance and research programs
					(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, may
				award grants and cooperative agreements to public or nonprofit private entities
				(including State health departments, political subdivisions of States,
				universities, and other educational entities) for the collection, analysis, and
				reporting of data on Down syndrome. In making such awards, the Secretary may
				provide direct technical assistance, including personnel support, in lieu of
				cash.
					(b)National down
				syndrome epidemiology program
						(1)GrantsThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, may award grants to public
				or nonprofit private entities (including State health departments, political
				subdivisions of States, universities, and other educational entities) for the
				purpose of carrying out epidemiological activities regarding Down syndrome,
				including collecting and analyzing information on the number, incidence,
				correlates, and symptoms of cases and the clinical utility (including costs and
				benefits) of specific practice patterns. In making such awards, the Secretary
				may provide direct technical assistance, including personnel support, in lieu
				of cash.
						(2)National
				surveillance programIn
				carrying out subsection (a), the Secretary shall—
							(A)provide for a national surveillance
				program; and
							(B)where possible, ensure that the
				surveillance program is coordinated with the data and sample collection
				activities of the National Institutes of Health under section 409K.
							.
		5.Report to
			 CongressNot later than
			 January 1, 2012, and each January 1 thereafter, the Secretary of Health and
			 Human Services shall prepare and submit to the appropriate committees of the
			 Congress a report concerning the implementation of this Act and the amendments
			 made by this Act.
		
